

116 S3280 IS: Blocking New Corporate Tax Giveaways Act
U.S. Senate
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3280IN THE SENATE OF THE UNITED STATESFebruary 12, 2020Mr. Wyden (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to clarify that high-taxed amounts are excluded from tested income for purposes of determining global intangible low-taxed income only if such amounts would be foreign base company income or insurance income.1.Short titleThis Act may be cited as the Blocking New Corporate Tax Giveaways Act.2.Clarification of amounts excluded from tested income(a)In generalSection 951A(c)(2)(A)(i)(III) of the Internal Revenue Code of 1986 is amended to read as follows:(III)any gross income of such corporation—(aa)which, without regard to section 954(b)(4), is treated as foreign base company income (as defined in section 954) or insurance income (as defined in section 953), but(bb)which, after the application of section 954(b)(4), is not so treated,.(b)Effective dateThe amendment made by this section shall apply to taxable years of foreign corporations beginning on or after the date of the enactment of this Act, and to taxable years of United States shareholders in which or with which such taxable years of foreign corporations end.